Exhibit 10.1

AMENDED AND RESTATED LICENSE AGREEMENT
THIS AMENDED AND RESTATED LICENSE AGREEMENT, is made and entered into as of June
28, 2013, (the “Amended and Restated Effective Date”), by Pharmacyclics, Inc., a
Delaware corporation whose principal address is 995 East Arques Avenue,
Sunnyvale, California 94085-4521 (“PCYC”), and Novo Nordisk Healthcare AG, a
Swiss corporation whose principal address is Thurgauerstrasse 36/38, 8050 Zurich
Switzerland (“Novo Nordisk”).
WHEREAS, PCYC and Novo Nordisk entered into a License Agreement (the “Original
License Agreement”) dated as of October 4, 2012 (the “Effective Date”) pursuant
to which PCYC granted a license to Novo Nordisk under Licensed Intellectual
Property for use with Novo Nordisk [**];
WHEREAS, PCYC and Novo Nordisk desire to amend and restate the Original License
Agreement to expand the Field of the license to include [**] within the scope of
this license as set forth herein.
WHEREAS, PCYC Controls (as defined below) the Licensed Intellectual Property (as
defined below);
WHEREAS, Novo Nordisk is a company engaged in the research, development,
manufacturing and commercialization of pharmaceutical and biotechnology
products;
WHEREAS Novo Nordisk desires to obtain from PCYC, and PCYC desires to grant to
Novo Nordisk, rights to such Licensed Intellectual Property and certain
additional rights, upon the terms and conditions set forth herein; and
In consideration of the mutual representations, warranties, covenants and
conditions hereinafter set forth PCYC and Novo Nordisk hereto mutually agree as
follows:
Article 1
DEFINITIONS
Section 1.01    . Definitions. The following terms, as used in this Agreement,
shall have the following meanings:
“Affiliate” means, with respect to a Party, an entity that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with such Party. For this purpose, the term “control”
shall mean the ownership of more than 50% of the voting shares of such
corporation or 50% of the ownership interests in such other business entity or
the legal power to direct or cause the direction of the general management and
policies of the entity. For the avoidance of doubt, in relation to Novo Nordisk,
the Novo Nordisk Foundation, Novo A/S and Novozymes A/S and their respective
groups of companies shall not be considered Affiliates of Novo Nordisk except
for the Novo Nordisk and its subsidiaries.
“Agreement” means this Amended and Restated License Agreement as amended at any
time and from time to time, and all appendices to this Agreement as amended at
any time and from time to time.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


1
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

“Assignment Agreement” means the Assignment Agreement, as amended, entered into
between PCYC and Celera Corporation (formerly Applera Corporation), dated as of
April 7, 2006.
“BLA” means a Biological License Application as defined in the U.S. Food, Drug
and Cosmetics Act and the regulations promulgated thereunder and any
corresponding or equivalent foreign application or registration.
“Calendar Quarter” means each three-month period commencing on January 1, April
1, July 1, or October 1; provided that, the first calendar quarter shall extend
from the Effective Date to the end of the first complete calendar quarter
thereafter.
“Calendar Year” means, for the first calendar year, the period commencing on the
Effective Date and ending on December 31 of the calendar year during which the
Effective Date occurs, and each successive twelve-month period commencing on
January 1 and ending on December 31.
“Commercially Reasonable Efforts” means, with reference to a Licensed Product,
such application of effort and resources by Novo Nordisk as would be consistent
with the actions in respect of a product or compound Controlled by Novo Nordisk
in active development, which product or compound is of similar market potential
and at a similar stage in its development or product life as the Licensed
Product, taking into account, without limitation, with respect to a product,
issues of safety and efficacy, product profile, the proprietary position of the
product, the then current competitive environment for the product and the likely
timing of the product's entry into the market, the regulatory environment of the
product, and other relevant scientific, technical and commercial factors.
Commercially Reasonable Efforts may also take into account that Novo Nordisk may
have internal development projects for a liquid formulation of a Novo Nordisk
API.
“Confidentiality Agreement” means the confidentiality agreement between the
Parties as of [**].
“Confidential Information” of a Party means confidential or proprietary
information, whether written, oral or in any other form, designated as such in
writing (e-mail is sufficient) by such Party, including by letter or by the use
of an appropriate proprietary stamp or legend, prior to or at the time any such
trade secret or confidential or proprietary information is disclosed by such
Party to the other Party. Confidential Information disclosed in oral form shall
be deemed Confidential Information only to the extent that it is confirmed in
writing to the other Party within thirty days after the date of oral disclosure.
In addition, the term “Confidential Information” includes:
(i)confidential and proprietary technical, commercial and other information,
Know-How, drawings, specifications, models and/or designs relating to the
design, development, manufacture, production, registration, promotion,
distribution, marketing, performance or sale of the Licensed Product;
(ii)confidential and proprietary information concerning business transactions or
associations including other technical or commercial co-operation or
collaborative arrangements or financial arrangements with other persons or
bodies or customers or licensors or licensees;

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


2
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

(iii)all experimental, manufacturing, process, analytical, packaging, product,
warehousing, quality control and quality assurance and marketing specifications,
standards, procedures, processes, methods, instructions and techniques, samples,
prototypes, formulae, writings of any kind, opinions or otherwise unwritten data
or in the form of computer software or computer programs or any part thereof in
any code or language relating to the Licensed Product;
(iv)all non-public data and proprietary Know-How relating to the Licensed
Product;
(v)any biological, chemical or physical materials provided under this Agreement
relating to the Licensed Product;
(vi)information necessary or useful in obtaining registration or approval from
any regulatory agency;
(vii)any reports provided under this Agreement;
(viii)all other information and other material supplied to or received by a
Party or its Representatives from another Party or its Representatives on a
confidential basis pursuant to this Agreement; and
(ix)the terms of this Agreement.
“Confidential Information” shall be deemed not to include Know-How or other
information that the receiving Party can demonstrate:
(i)    was known by the receiving Party or its Affiliates without obligations of
confidentiality prior to its date of disclosure to the receiving Party;
(ii)    either before or after the date of the disclosure to the receiving
Party, is lawfully disclosed without obligations of confidentiality to the
receiving Party or its Affiliates by sources other than the disclosing Party
rightfully in possession of such Know-How or other information and not bound by
confidentiality obligations to the disclosing Party;
(iii)    either before or after the date of the disclosure to the receiving
Party or its Affiliates, is or becomes published or otherwise is or becomes part
of the public domain through no breach hereof on the part of the receiving Party
or its Affiliates; or
(iv)    is independently developed by or for the receiving Party or its
Affiliates without use of the Confidential Information.
“Control” or “Controlled” means, with respect to a particular item, material,
information or Intellectual Property, the possession of the right to grant
access, licenses or sublicenses as provided herein to the other Party without
violating the terms of any agreement with any Third Party.
“Covered By” means that the research, development, making, manufacture, use,
offer for sale, sale, distribution, importation or exportation of a Licensed
Product would, if conducted by a Third Party, infringe an Issued Patent Claim of
a PCYC Patent.
“EMA” means the European Medicines Agency or any successor agency thereto.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


3
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

“[**] Licensed Product(s)’ means a Licensed Product where the Novo Nordisk API
is a [**].
“[**] Royalty Term” shall have the meaning provided in Section 4.03(a).
“FDA” means the United States Food and Drug Administration or any successor
agency thereto.
“Field” means [**].
“First Commercial Sale” means, in a country, the first arm’s-length commercial
sale by Novo Nordisk, its Affiliate or a Sublicensee of a Licensed Product to a
Third Party following receipt of marketing approval to sell such Licensed
Product in such country. The following shall not constitute a First Commercial
Sale: (i) any transfer and/or sale for clinical studies, compassionate use,
named patient programs, sales under a treatment IND, any non-registrational
studies, or any similar instance where the Licensed Product is sold at cost or
supplied without charge such as clinical supplies, free samples (promotional or
otherwise) or as donations (for example to non-profit institutions or
governmental authorities for a non-commercial purpose); or (ii) any sale from
Novo Nordisk to its Affiliates or Sublicensee, provided that such sale would be
deemed a First Commercial Sale if the Licensed Product is resold in the market
for end-user use.
“FTE Costs” means the internal cost of PCYC personnel at the FTE Rate.
“FTE Rate” means [**]/hour (to be adjusted on an annual basis based on the
percentage change in the Consumer Price Index (All Urban Consumers) where the
index as of January 1, 2012 shall be 100.) Any increase in the FTE rate cannot
be done until [**]. PCYC shall invoice Novo Nordisk for said services no more
than once per month according to Novo Nordisk invoicing template attached hereto
as Appendix B.
“Fully Burdened Manufacturing Cost” or “FBMC” means


(a) to the extent PCYC manufactures PCYC Excipient pursuant to Section 3.04, and
to the extent PCYC Excipient or any direct materials used to manufacture PCYC
Excipient (collectively,
“PCYC Excipient Materials”) are manufactured by Third Party contract
manufacturing organizations and similar contractors (collectively, “CMO(s)”),
the Out-of-Pocket Costs paid to such CMO(s) by PCYC for the manufacture of PCYC
Excipient Materials, together with FTE Costs of PCYC or its Affiliate associated
with quality control or quality assurance with respect to PCYC Excipient
Materials, otherwise managing and coordinating the activities of such CMO(s) by
PCYC, and any technical assistance provided to Novo Nordisk by PCYC in
connection with Novo Nordisk’s manufacture of Licensed Products, including
without limitation technical support for drug manufacturing, quality control,
analytical methods and process, quality assurance, and quality control methods
transfer to Novo Nordisk or its CMO, and the Out-of-Pocket Costs representing
transportation costs including clearance and storage of such PCYC Excipient
Materials (if necessary), customs, duty and transit insurance on account of such
PCYC Excipient Materials; or


(b) to the extent PCYC or its Affiliate itself manufactures PCYC Excipient
pursuant to Section 3.04, the cost of goods sold of such PCYC Excipient
Materials, as calculated in accordance with United States generally accepted
accounting principles (“GAAP”), consistently applied by PCYC in accordance with
its standard accounting practice for public financial reporting purposes (“Cost
of

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


4
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

Goods Sold” or “COGS”). Subject to the foregoing, Cost of Goods Sold shall be
the sum of Standard Cost of Goods Manufactured, Cost Variances and Other Costs
Not Included in Standard, where:


i. “Standard Cost of Goods Manufactured” are [**];


ii. “Cost Variances” are [**], and


iii. “Other Costs Not Included in Standard” are [**].


“Human Bioequivalence Study” means a human clinical study designed to confirm
that the pharmacokinetic profiles of a test drug product and a reference drug
product are bioequivalent by comparing the systemic exposure profile of the test
drug product to that of a reference drug product, including a human clinical
study that satisfies the requirements for a bioequivalence study as defined in
21 C.F.R. Part 320 (or its successor regulation) with respect to the United
States, or the equivalent human clinical trial outside the U.S.


“Intellectual Property” means Know-How and Patent Rights.
“Issued Patent Claim” means, on a country by country basis, a claim of any
issued PCYC Patent that has not:
(i)    lapsed, expired or been formally disclaimed by written submission to any
U.S. or foreign patent office, withdrawn, canceled, abandoned or admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise;
(ii)    been finally rejected or held revoked, invalid or unenforceable by a
final decision of a Patent Authority from which no appeal has been or can be
taken; or
(iii)    been held invalid or unenforceable in an unappealable decision of a
court or competent body having jurisdiction (including a decision which was
appealable, but which was not timely appealed).
“Know-How” means any and all scientific, technical or proprietary information,
ideas, concepts, discoveries, developments, development reports, trade secrets,
know-how, results and data of any type including databases, processes,
techniques, methodologies, modifications, innovations, design concepts,
manufacturing batch records, formulations, formulae, specifications, models,
knowledge, skill, experience, expertise, processes, protocols, procedures
(including manufacturing procedures, test procedures, purification procedures
and isolation procedures) and biological, chemical or other materials (including
biological, chemical, toxicological, physical, analytical, safety,
manufacturing, stability and quality control data), and other information
whether or not patentable.
“Licensed Intellectual Property” means the PCYC Know-How and the PCYC Patents.
“Licensed Product(s)” means any pharmaceutical product composition for use and
sale in the Field where such product contains a Novo Nordisk API as an active
pharmaceutical ingredient and the PCYC Excipient as an excipient and/or
functional excipient, and where the PCYC Excipient is present at a concentration
sufficient to serve as a functional excipient for, or stabilize or preserve, the
Novo Nordisk API but at a concentration too low for the PCYC Excipient to
function as an active

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


5
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

pharmaceutical ingredient in such formulation. For purposes of clarity,
“Licensed Product(s)” is comprised of two categories, namely (i) [**] Licensed
Product(s), and (ii) Non-[**] Licensed Product(s).
“MAA” means Marketing Authorization Application as defined in the U.S. Food,
Drug and Cosmetics Act and the regulations promulgated thereunder and any
corresponding or equivalent foreign application or registration.
“Major European Country” means any of the [**].
“Non-[**] Licensed Product(s)’ means any Licensed Product other than [**]
Licensed Product(s).
“Net Sales” of a Licensed Product by Novo Nordisk, its Affiliates and/or
Sublicensees (each, a “Selling Party”) shall be recognized and calculated in the
same manner as the Selling Party calculates net sales as reported in its
quarterly and annual reports filed with the U.S. Securities and Exchange
Commission, if applicable, and shall mean all revenues, recognized in accordance
with the International Financial Reporting Standards (in the case of Novo
Nordisk) or US Generally Accepted Accounting Principles, in each case applied on
a consistent basis, from the sale of Licensed Product by a Selling Party to
Third Parties, less the following deductions which are actually incurred,
allowed, paid, accrued or specifically allocated to such sale:
(a) credits or allowances to the customer (i.e., not a Selling Party) actually
granted for damaged Licensed Product, returns or rejections of Licensed Product,
price adjustments and billing errors;


(b) governmental and other rebates (or equivalents thereof) granted to managed
health care organizations, pharmacy benefit managers (or equivalents thereof),
federal, state, provincial, local and other governments, their agencies and
purchasers and reimbursers or to trade customers;


(c) normal and customary trade, cash and quantity discounts, allowances and
credits actually granted to the customer;


(d) transportation costs to the customer, including insurance, for outbound
freight related to delivery of Licensed Product to the extent separately
identified on the invoice; and


(e) sales taxes, VAT taxes and other taxes imposed upon the sale of Licensed
Product to the customer to the extent actually paid and separately identified on
the invoice.


Net Sales shall not include sales between Novo Nordisk and its Affiliates or
Sublicensees to the extent that such Affiliate or Sublicensee purchasing the
Licensed Product intends to resell such Licensed Product to a Third Party.
However, subsequent sales of Licensed Product by such Novo Nordisk Affiliates or
Sublicensees to a Third Party shall be included in the Net Sales when sold in
the market for end-user use.



[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


6
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

Monetary conversion from the currency of a country outside the U.S. in which a
Licensed Product is sold into U.S. dollars shall be calculated at the rates of
exchange used by Novo Nordisk in producing its quarterly and annual reports to
its shareholders, as confirmed by Novo Nordisk’s independent registered public
accountants.


“NDA” means a New Drug Application as defined in the U.S. Food, Drug and
Cosmetics Act and the regulations promulgated thereunder and any corresponding
or equivalent foreign application or registration.
“[**] Royalty Term” shall have the meaning provided in Section 4.05(b).
“Novo Nordisk API” means [**], Controlled by Novo Nordisk.
“Novo Nordisk Intellectual Property” means (i) Intellectual Property relating to
the Licensed Product(s), including the Novo Nordisk API, and Controlled by Novo
Nordisk as of the Effective Date or thereafter during the term of this
Agreement, and (ii) Intellectual Property relating to the PCYC Excipient, its
method(s) of production and/or its method(s) of use, that is conceived,
discovered, conceived and reduced to practice or writing, generated or developed
by employees, agents or consultants of Novo Nordisk (e.g., patent claiming
formulations of Novo Nordisk API with PCYC Excipient and/or methods or processes
for making or using such formulations), provided that the Intellectual Property
of this clause (ii) shall be included in the definition set forth in this
sentence only to the extent such Intellectual Property is invented by employees,
agents or consultants of Novo Nordisk, without any employees, agents or
consultants of PCYC being considered an inventor or co-inventor of such
Intellectual Property under the U.S. law of inventorship. For the purpose of
clarity, Novo Nordisk Intellectual Property does not include PCYC Patents or
PCYC Know-How licensed to Novo Nordisk hereunder.
“Out-of-Pocket Costs” mean amounts paid to Third Party vendors or contractors,
for materials or services provided by them directly in the performance of
activities hereunder.
“Party” means either of Novo Nordisk or PCYC and its permitted successors and
assigns and “Parties” means Novo Nordisk and PCYC and their permitted successors
and assigns.
“Patent Authority” means a governmental, intergovernmental, or
government-authorized body responsible for receiving, examining, issuing,
extending or maintaining patents.
“Patent Right(s)” means all foreign and domestic patents and patent
applications, including all provisional, divisional, continuation or
continuation-in-part applications, renewals, substitutions, additions, reissues,
revalidations, re-examinations, extensions (including patent term extensions,
patent term restoration under the U.S. Patent Statutes (35 U.S.C. §§1-376) and
supplementary protection certificates in but not limited to the member states of
the European Union or European Economic Area, or Switzerland), utility models,
any and all patents issuing there from and foreign equivalents of any of the
foregoing.
“PCYC Change of Control” means (a) the acquisition (through a merger,
consolidation or similar transaction(s)) by a Novo Nordisk Competitor of
beneficial ownership of any capital stock of PCYC if, immediately after such
acquisition, such Novo Nordisk Competitor beneficially owns more than 50% of the
voting securities of PCYC or the surviving entity; or (b) the sale, transfer,
assignment

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


7
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

or other disposition of all or substantially all of the assets of PCYC,
including any Licensed Intellectual Property, to a Novo Nordisk Competitor. The
term “Novo Nordisk Competitor” means an entity listed in Appendix C, and their
respective Affiliates. Novo Nordisk may update this list (by adding or deleting
entities) every six (6) month(s) (if at all).
 
“PCYC Excipient” means PCI-27483, and all other compounds listed in Appendix E.
“PCYC Know-How” means all Know-How that is reasonably necessary or useful to
allow the research, development, manufacture, use, import, export, sale, offer
for sale, transfer, or regulatory approval of Licensed Product(s) and that is
Controlled by PCYC prior to the Effective Date or during the Term and is not
encompassed by an Issued Patent Claim in the PCYC Patents. PCYC Know-How does
not include items which: (i) at the time of disclosure from PCYC to Novo Nordisk
were already in the public domain; (ii) prior to the disclosure from PCYC to
Novo Nordisk were already in Novo Nordisk’s possession without obligations of
confidentiality; or (iii) was developed independently by Novo Nordisk without
the use of any PCYC Confidential Information.
“PCYC Patents” means all Patent Rights relating to the PCYC Excipient, including
the patent(s) and patent application(s) identified in Appendix A, Controlled by
PCYC prior to the Effective Date and during the Term.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
governmental authority.
“Phase 3 Clinical Trial” means a human clinical trial designed as a pivotal
study to confirm with statistical significance the safety and efficacy of a
Licensed Product with respect to a given indication, which study is performed
for purposes of filing an NDA, MAA or similar application to obtain marketing
authorization for such Licensed Product for such indication in any country
(regardless of whether such clinical trial is identified as a Phase III clinical
trial on ClinicalTrials.gov), including a clinical trial that satisfies the
requirements for a Phase 3 study as defined in 21 C.F.R. Part 312.21(c) (or its
successor regulation) with respect to the United States, or the equivalent human
clinical trial outside the U.S.
“Representatives” of a Party means that Party’s directors, officers, employees
and agents.
“Sublicensee” means a Third Party to whom Novo Nordisk or an Affiliate has
granted a right to (i) prior to the First Commercial Sale, to research, develop,
manufacture, use and transfer the PYCY Excipient or Licensed Product, including
by CROs, or other entities conducting clinical trials on behalf of or in
collaboration with Novo Nordisk or its Affiliates, or (ii) sell, market and/or
promote Licensed Products in the Field, in each case pursuant to Section 2.02;
and “Sublicense” shall mean an agreement or arrangement between Novo Nordisk or
an Affiliate and a Sublicensee granting such rights. As used in this Agreement,
“Sublicensee” shall not include a wholesaler or reseller of a Licensed Product
who does not market or promote the Licensed Product.
“Term” shall have the meaning provided in Section 6.01.
“Territory” means all of the countries in the world, and their territories and
possessions.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


8
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

“Third Party” means any person or entity other than PCYC, Novo Nordisk, or their
respective Affiliates.
Section 1.02    . Other Definitional and Interpretative Provisions.
(a)    All appendices, attachments, exhibits and schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein, but if there is an inconsistency between this
Agreement and any appendix, attachment, exhibit or schedule to it, this
Agreement shall prevail unless the Parties have agreed otherwise in writing;
(b)    Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import; and
Article 2
GRANTS OF RIGHTS
Section 2.01    . License Grant. PCYC hereby grants to Novo Nordisk and its
Affiliates a worldwide, exclusive license (exclusive even as to PCYC) under the
Licensed Intellectual Property to research, develop, make, have made, use,
import, export, distribute, sell, offer for sale, and otherwise transfer
Licensed Products in the Field in the Territory, with the right to sublicense as
set forth in Section 2.02.
Section 2.02    . Right to Grant Sublicenses. The license granted herein shall
include the right of Novo Nordisk and its Affiliates to grant Sublicenses. No
Sublicense shall be broader in any respect at any time during the Term than the
license or Sublicense held at that time by the Person granting the Sublicense.
In any event, Novo Nordisk and its Affiliates shall ensure that each Sublicensee
is bound by a written agreement between Novo Nordisk and such Sublicensee that
does not conflict with, and contains provisions as protective of the Licensed
Product and PCYC as this Agreement. Without limiting any of Novo Nordisk’s
obligations under this Agreement, Novo Nordisk and its Affiliates shall also
ensure that each Sublicensee expressly agrees in writing to be bound by all of
Novo Nordisk’s obligations under this Agreement to the extent applicable to such
Sublicensee. Novo Nordisk shall remain responsible for any actions of its
Affiliates or of Sublicensees exercising rights under a Sublicense of the rights
granted by PCYC to Novo Nordisk under this Agreement to the same extent as if
such actions had been by Novo Nordisk itself. Prior to the execution of any
Sublicense, Novo Nordisk shall provide PCYC written notification of the identity
of the Sublicensee.
Section 2.03    . PCYC Know-How. PCYC shall promptly deliver to Novo Nordisk the
documents, files and materials considered PCYC Know-How. Novo Nordisk shall have
reasonable access to designated personnel at PCYC (or, to the extent such access
is permitted under the applicable agreement between such Third Party and PCYC,
at the facility of a Third Party contract manufacturer that is manufacturing the
PCYC Excipient on behalf of PCYC) who possess Know-How and/or other knowledge or
information regarding PCYC Excipient which is necessary or useful for the
development of a Licensed Product. If access to a Third Party manufacturer’s
facility is limited or not permitted under PCYC’s agreement with the Third Party
manufacturer, PCYC will use diligent efforts to obtain the permission of the
Third Party for such access.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


9
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

Section 2.04     Third Party Intellectual Property. In the event that: (a) a
Third Party Controls any Patent Right which would be infringed or any trade
secret right which would be misappropriated by substantially all manufacture,
use, importation and sale of the PCYC Excipient arising from the exercise of the
license granted to Novo Nordisk in Section 2.01; and (b) such Control by such
Third Party (i) reasonably prevents Novo Nordisk from the intended exploitation
of the license in Section 2.01 or (ii) significantly reduces or otherwise
significantly impair the commercial benefit of Novo Nordisk in exploiting the
license in Section 2.01, then Novo Nordisk shall, after consultation with PCYC,
have the right and responsibility to obtain a non-exclusive license at Novo
Nordisk’s cost, subject to Section 4.03(e).
Section 2.05     Novo Nordisk Intellectual Property. In the event that Novo
Nordisk develops (directly or through contractors) Novo Nordisk Intellectual
Property that is an improvement of the PCYC Excipient manufacturing process
(such Novo Nordisk Intellectual Property, a “PCYC Excipient Manufacturing
Improvement”) during the Term, Novo Nordisk shall as soon as reasonably
practicable disclose the PCYC Excipient Manufacturing Improvement to PCYC. Upon
disclosure of any PCYC Excipient Manufacturing Improvement to PCYC by Novo
Nordisk under this Section 2.05 or any disclosure of information to PCYC by Novo
Nordisk under Section 3.03(b), PCYC shall automatically receive from Novo
Nordisk a [**] license to use the PCYC Excipient Manufacturing Improvement or
the information disclosed under Section 3.03(b), as the case may be, for (i) use
in the manufacture of PCYC Excipient for Novo Nordisk under Section 3.05 below
and (ii) use in the development, manufacturing, and commercialization of any
product for any use other than for use in the Field or [**], provided that (i)
PCYC has an active development program for [**] at the time such PCYC Excipient
Manufacturing Improvement is first developed or such information is first
generated, as the case may be, by Novo Nordisk and (ii) PCYC shall treat any
such PCYC Excipient Manufacturing Improvement as Confidential Information of
Novo Nordisk subject to the obligations of non-disclosure provided in Article 7
below. For the purpose of clarity, Novo Nordisk is not obligated to disclose or
grant such a license to PCYC to the extent any such PCYC Excipient Manufacturing
Improvement pertains to a Novo Nordisk API or other general Novo Nordisk
manufacturing processes.
Section 2.06     No Implied Rights. No right or license under any Intellectual
Property is granted or shall be granted by implication under this Agreement. All
such rights or licenses are or shall be granted only as expressly provided in
the terms of this Agreement. Subject to the terms and conditions of this
Agreement it is understood that PCYC can exploit PCYC Excipients for any purpose
outside the Field.
Article 3
DEVELOPMENT AND TECHNOLOGY TRANSFER
Section 3.01    . General. Novo Nordisk shall be solely responsible for all
research, development and commercialization activities relating to Licensed
Product(s) in the Field and for all costs and expenses associated therewith.
Novo Nordisk shall use Commercially Reasonable Efforts to develop and to seek
marketing approval of, and once marketing approval is obtained, to commercialize
a Licensed Product. Novo Nordisk shall own, and shall have the sole right and
responsibility for developing, maintaining and enforcing trademarks and trade
dress in connection with the marketing, sale, advertising and/or promotion of a
Licensed Product.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


10
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

Section 3.02    . Development Reports. Until the First Commercial Sale in the
[**], Novo Nordisk shall provide PCYC with a written report relating to the
development of Licensed Product(s) on an annual basis, within [**] days
following the end of each annual period, including a description of significant
preclinical, clinical and regulatory events related to this Agreement, such as
initiation and results of clinical trials and filing of significant regulatory
documents. Such reports shall not include detailed information regarding Novo
Nordisk’s commercialization activities or strategies. In addition to the written
report, Novo Nordisk and PCYC shall meet, either in person or remotely (e.g.,
telephone or video conference) semi-annually (e.g., one update in connection
with the report and one meeting 6 months thereafter) in order for Novo Nordisk
to update PCYC relating to the development of the Licensed Product(s).
Section 3.03    . Regulatory Filings and Data. (a) Novo Nordisk shall be solely
responsible for the filing of and shall be the sole owner of all regulatory
submissions and related activities, including clinical applications and
marketing applications for Licensed Product(s). Novo Nordisk shall solely own
and be responsible for all regulatory documents and registrations related to
Licensed Product, including all clinical trial applications and marketing
applications filed with any regulatory authority in any jurisdiction. PCYC shall
exert diligent efforts to cooperate upon Novo Nordisk’s request with the making
of filings.
(b) Novo Nordisk will, at PCYC’s reasonable request, share relevant material
information on the Licensed Product to the extent relating to the PCYC Excipient
(including but not limited to applicable aspects of CMC, Drug Master Files, and
long term toxicological data) without any cost to PCYC, which shall include
without limitation such information necessary for PCYC to file its future IND
updates, NDA/MAA/JNDA registrations outside of the Field, provided that Novo
Nordisk shall not be required to disclose any information relating to any Novo
Nordisk API. PCYC will share all relevant information on the PCYC Excipient
without any cost to Novo Nordisk to the extent necessary or useful for Novo
Nordisk to support or make regulatory filings for a Licensed Product. Such PCYC
information shall include all CMC documentation required for obtaining approval
of the PCYC Excipient approved as a novel excipient in accordance with EU and
FDA guidelines, and all relevant non-clinical data.
(c) After PCYC receives notification or other communication of information
(directly or indirectly) that raises any material concerns regarding the safety
of PCYC Excipient, PCYC shall promptly provide Novo Nordisk with notice thereof.
Section 3.04     Manufacture of PCYC Excipient. Upon request by Novo Nordisk,
PCYC will manufacture the PCYC Excipient, or PCYC will use a Third Party
contract manufacturing organization (“CMO”) approved by Novo Nordisk (such
approval not to be unreasonably withheld or delayed) to manufacture the PCYC
Excipient, for use with Licensed Product(s). The Parties will negotiate an
agreement for the supply of PCYC Excipient, which shall include standard terms
and conditions for an agreement of that type, including quality matters and the
cost for such PCYC Excipient at PCYC’s Fully Burdened Manufacturing Cost plus
[**]% ([**] percent). The minimum order size shall equal the then-current
minimum batch size, unless otherwise mutually agreed. PCYC shall own and shall
be responsible for filing for and maintaining all necessary manufacturing
approvals and permits to enable PCYC to manufacture, supply, test and store PCYC
Excipient as may be required or reasonably requested by Novo Nordisk, and Novo
Nordisk will reimburse the FTE Costs and Out-of-Pocket Costs incurred by PCYC in
performing such activities (i.e., to the extent not included in Fully Burdened

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


11
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

Manufacturing Cost). Novo Nordisk and PCYC shall within ninety (90) days after
the Effective Date enter into negotiations in good faith of a quality agreement
concerning quality assurance, monitoring and other quality matters in connection
with the manufacture and supply by PCYC of PCYC Excipient. If Novo Nordisk
desires to enter into a direct contractual relationship with the CMO working
with PCYC for the manufacture of the PCYC Excipient, PCYC shall use reasonable
efforts to assist Novo Nordisk enter into such direct relationship.
Section 3.05    . Technology Transfer. Novo Nordisk has the option to
manufacture the PCYC Excipient or to have a Third Party CMO manufacture the PCYC
Excipient on behalf of Novo Nordisk for use with Licensed Products in the Field.
Provided PCYC has an active development program for a [**], then the Third Party
CMO shall require the advance written approval of PCYC, such approval not to be
withheld unless due to reasonable competitive concerns relating to the CMO
(e.g., CMO is a competitor to PCYC). Upon prior written notice by Novo Nordisk,
PCYC shall provide to Novo Nordisk (or its approved CMO) the PCYC Know-How,
including manufacturing process, necessary for the development and manufacture
of PCYC Excipient by Novo Nordisk (the “Technology Transfer”), which transfer
shall proceed in accordance with a work plan (including an agreed budget) to be
established by the Parties. The Parties shall use diligent efforts to perform
all activities under the work plan for the Technology Transfer. Novo Nordisk
shall have reasonable access to designated personnel at PCYC who possess
Know-How or other knowledge or information regarding the PCYC Excipient that is
necessary or useful for the manufacturing during the Technology Transfer
process. After completion of the Technology Transfer, PCYC shall provide
reasonable assistance to Novo Nordisk, upon request by Novo Nordisk and at Novo
Nordisk’s cost, in connection with Novo Nordisk’s manufacturing of PCYC
Excipient. Novo Nordisk shall be responsible for all costs associated with the
Technology Transfer at the FTE Rate. For the avoidance of doubt, but without
limitation of the generality of the foregoing, PCYC may obtain reimbursement
from Novo Nordisk for all FTE Costs incurred by PCYC in connection with the
Technology Transfer.
Section 3.06     Preclinical supply of PCI-27483 Material. (a) Novo Nordisk
hereby purchases from PCYC, and PCYC hereby sells to NN, the aggregate amount
and form of 400 grams of PCI-27483 material produced by [**] that is described
in Appendix D ("PCI-27483 Material"). The delivery of PCI-27483 Material shall
be divided into two shipments, one part being shipped under GMP conditions. The
amount to be shipped under GMP should be decided by Novo Nordisk. Novo Nordisk
can solely decide from which of the batches listed in Appendix D the PCI-27483
Material shall be supplied. Title to the PCI-27483 Material shall transfer to
Novo Nordisk upon the Effective Date, and PCI-27483 Material for the first
shipment (“Shipment A”) shall be delivered to Novo Nordisk within 10 days after
the Effective Date and PCI-27483 Material for the second shipment (“Shipment B”)
to be shipped under GMP conditions, shall be delivered to Novo Nordisk with 30
days after the Effective Date. PCYC shall invoice Novo Nordisk separately for
PCI-27483 Material for Shipment A and PCI-27483 Material for Shipment B in
accordance with Novo Nordisk standard invoicing instructions. The aggregate
amount for both Shipment A and Shipment B is USD [**].
(b) Release of the PCI-27483 Material shall be the responsibility of PCYC, and
Novo Nordisk will, at upon receipt, confirm that the PCI-27483 Material is
intact, with the correct identity and the expected impurity profile in
accordance with the below procedures.
(c) Within fifteen (15) days of receipt of the PCI-27483 Material for Shipment A
to Novo Nordisk, Novo Nordisk shall provide PCYC with a written notice of any
defect reasonably discoverable

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


12
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

upon a visual inspection or any discrepancy relating to the PCI-27483 material
delivered (a “Visible Defect or Discrepancy”) that includes a detailed
description of the nature of the Visible Defect or Discrepancy (a “Notice of
Visible Defect or Discrepancy”), and Novo Nordisk shall be entitled to a credit
for or free replacement of the portion of the PCI-27483 Material for Shipment A
that gave rise to the Visible Defect or Discrepancy, at PCYC’s option. In the
absence of PCYC’s receipt of any Notice of Visible Defect or Discrepancy within
fifteen (15) days of receipt, the shipment of PCI-27483 Material for Shipment A
shall be deemed to have been accepted by Novo Nordisk as free of any Visible
Defect or Discrepancy. If, separate and apart from any Visible Defect or
Discrepancy, it is determined that the PCI-27483 Material for Shipment A (i) did
not meet the release specifications set forth in the [**] Agreement in effect at
the time of release or (ii) was not stored properly prior to the Effective Date
such that it cannot be used for the expected purpose in research, Novo Nordisk
shall be entitled [**], at PCYC’s option.
(d) Within [**] months of receipt of the PCI-27483 Material for Shipment B by
Novo Nordisk, Novo Nordisk shall provide PCYC with a written notice of any
defect or any discrepancy relating to the PCI-27483 Material delivered that
includes a detailed description of the nature of the defect or discrepancy, and
Novo Nordisk shall be entitled [**]. If, separate and apart from any defect or
discrepancy, it is determined that the PCI-27483 Material for Shipment B (i) did
not meet the release specifications set forth in the Piramal Agreement in effect
at the time of release or (ii) was not stored properly prior to the Effective
Date such that it cannot be used for the expected purpose in research, Novo
Nordisk shall be entitled [**].
Article 4
FEES AND ROYALTIES
Section 4.01    . Licensing Fee. As consideration for the licenses granted under
the Original License Agreement, Novo Nordisk has paid to PCYC an amount equal to
$5,000,000 (USD five million) (the “Licensing Fee”) within ten (10) days
following the Effective Date.
Section 4.02    . Milestone Fees for [**] Licensed Product(s). Novo Nordisk
shall pay to PCYC the milestone fees upon the occurrence of an event (each a
“Milestone Event”) for [**] Licensed Product as set forth below:
[**] Licensed Product Milestone Event
Milestone Fee ($)
1. First Patient Enrolled in a Human Bioequivalence Study or First Patient
Enrolled in a Phase 3 Clinical Trial
$[**]
2. The first to occur of (i) Confirmed bioequivalence in a Human Bioequivalence
Study; (ii) Successful Outcome* in a Phase 3 Clinical Trial; or (iii) filing of
a BLA/NDA or MAA with FDA or EMA or in a Major European Country
$[**]
3. FDA Approval of BLA/NDA
$[**]
4. Approval by the EMA or in a Major European Country of BLA/MAA
$[**]
5. Japanese Pharmaceuticals and Medical Devices Agency (PMDA) Approval of
BLA/JNDA
$[**]


[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


13
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1





Annual Net Sales Milestone Event
Milestone Fee ($)
Annual Net Sales > $[**]
$[**]
Annual Net Sales > $[**]
$[**]
Annual Net Sales > $[**]
$[**]



* Successful Outcome means (i) the Phase 3 Clinical Trial(s) has upon completion
met predefined clinical primary endpoints set forth in the protocol for the
study, as agreed with the regulatory authorities, that are sufficient to support
a filing of a BLA/NDA or MAA (with such determination to be made not later than
four (4) months following the database lock date on which results in the Phase 3
Clinical Trial are locked).    
The payments in this Section 4.02 shall be payable only once regardless of
additional indications for which such [**] Licensed Product is developed or
approved or the potential repeated achievement of the Milestone Event by one or
multiple [**] Licensed Product(s). Each milestone fee shall be paid within [**]
days after the applicable Milestone Event has been achieved by Novo Nordisk or
its Affiliate or Sublicensee. All payments made to PCYC pursuant to this
Section 4 are non-refundable and may not be credited against any other payments
payable by Novo Nordisk to PCYC under this Agreement. Novo Nordisk shall notify
PCYC in writing as promptly as practicable after the achievement of each of the
Milestone Events by Novo and/or any of its Affiliates and/or Sublicensees, and
in any event shall notify PCYC in writing no more than thirty (30) days after
any such achievement of any [**] Licensed Product Milestone Event or any Annual
Net Sales Milestone Event. PCYC shall invoice Novo Nordisk for the Licensing Fee
and Milestone Event fees according to Novo Nordisk invoicing template attached
hereto as Appendix B.
Section 4.03    . [**] Licensed Product Royalties. (a) Novo Nordisk shall pay to
PCYC either a Patent Royalty Rate or Know-How Royalty Rate on annual Net Sales
of each [**] Licensed Product during the [**] Royalty Term (defined below) with
the royalty rate to be calculated for each Calendar Year as follows:


Annual Net Sales (in USD)
[**] Patent
Royalty Rate
[**] Know-How
Royalty Rate
Less than USD $[**]
[**]%**
[**]%
More than USD $[**]
[**]%**
[**]%

**(“[**]Patent Royalty Rate” shall mean [**]percent ([**]%) of that portion of
the annual Net Sales of each [**] Licensed Product which is less than or equal
to USD [**]; and [**]percent ([**]%) of that portion of the annual Net Sales of
each [**]Licensed Product which is greater than USD [**].)


(b) Novo Nordisk’s obligation to pay royalties for a [**]Licensed Product shall
continue on a country-by-country and [**]Licensed Product-by- [**]Licensed
Product basis until the later of (x) the expiration date of the last-to-expire
of any PCYC Patent(s) with an Issued Patent Claim that would Cover such
[**]Licensed Product or (y) [**] years from First Commercial Sale of the first
[**]Licensed Product to be sold in such country (the “[**]Royalty Term”).

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


14
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

(c) If the last-to-expire of any PCYC Patent(s) with an Issued Patent Claim that
would Cover such [**]Licensed Product in a country expires prior to the date
which is [**] years from First Commercial Sale of the first [**]Licensed Product
in such country, then the royalties payable for Net Sales of the [**]Licensed
Product in such country shall be [**]% ([**]percent) of annual Net Sales until
the expiry of the [**]Royalty Term (“[**]Know-How Royalty Rate”).
(d) Upon expiry of such [**] Royalty Term, Novo Nordisk’s obligations to pay
royalties on such [**] Licensed Product in such country shall cease and Novo
Nordisk shall have a fully paid up royalty free non-exclusive license under the
Licensed Intellectual Property for such [**] Licensed Product in such country.
(e) Third Party Payments. In the event Novo Nordisk is required to obtain one or
more non-exclusive licenses in accordance with Section 2.04 with respect to a
[**] Licensed Product, [**] [**] of the royalties which Novo Nordisk actually
pays to such Third Party for any such non-exclusive license during a Calendar
Quarter may be credited against the royalties otherwise payable by Novo Nordisk
to PCYC under this Article 4 for such Calendar Quarter, provided that such
credits shall not reduce the royalty rate below [**]% ([**] percent).
(f) Novo Nordisk Exclusivity Option. After expiration of the [**] Royalty Term
for a [**] Licensed Product in a country, Novo Nordisk has the sole option to
retain an exclusive right to use Licensed Know-How for manufacture of the [**]
Licensed Product for use and sale in the Field in that country in exchange for a
royalty of [**] percent ([**]%) of annual Net Sales of the [**] Licensed Product
in the country. If Novo Nordisk does not exercise its option on or before the
date that is three hundred sixty-five (365) days prior to the termination of the
[**] Royalty Term for a [**] Licensed Product in a country, PCYC may license the
PCYC Know-How to Third Parties for use in the manufacture of products for use
and sale in the Field solely with respect to [**] [**] in the country without
being in breach of this Agreement.
Section 4.04     Milestone Fees for Non-[**] Licensed Product(s). Novo Nordisk
shall pay to PCYC the milestone fees upon the occurrence of an event (each a
“Non-[**] Milestone Event”) for Non-[**] Licensed Product as set forth below:
Non-[**] Licensed Product Non-[**] Milestone Event
Milestone Fee ($)
1. First Patient Enrolled in a Human Bioequivalence Study or First Patient
Enrolled in a Phase 3 Clinical Trial
$[**]
2. The first to occur of (i) Confirmed bioequivalence in a Human Bioequivalence
Study; (ii) Successful Outcome* in a Phase 3 Clinical Trial; or (iii) filing of
a BLA/NDA or MAA with FDA or EMA or in a Major European Country
$[**]
3. FDA Approval of BLA/NDA
$[**]
4. Approval by the EMA or in a Major European Country of BLA/MAA
$[**]
5. Japanese Pharmaceuticals and Medical Devices Agency (PMDA) Approval of
BLA/JNDA
$[**]




[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


15
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1



Annual Net Sales Non-[**] Milestone Event
Milestone Fee ($)
Annual Net Sales > $[**]
$[**]
Annual Net Sales > $[**]
$[**]
Annual Net Sales > $[**]
$[**]



* Successful Outcome means (i) the Phase 3 Clinical Trial(s) has upon completion
met predefined clinical primary endpoints set forth in the protocol for the
study, as agreed with the regulatory authorities, that are sufficient to support
a filing of a BLA/NDA or MAA (with such determination to be made not later than
[**] months following the database lock date on which results in the Phase 3
Clinical Trial are locked).    
The payments in this Section 4.04 are payable on a Non-[**] Licensed
Product-by-Non-[**] Licensed Product basis. Thus, the milestone fees shall be
payable only once regardless of additional indications for which such Non-[**]
Licensed Product is developed or approved or the potential repeated achievement
of the Non-[**] Milestone Event by a Non-[**] Licensed Product(s) with the [**].
However, the milestone fees shall be payable upon achievement of a Non-[**]
Milestone Event by a different Non-[**] Licensed Product [**]. Each milestone
fee shall be paid within [**] days after the applicable Non-[**] Milestone Event
has been achieved by Novo Nordisk or its Affiliate or Sublicensee. All payments
made to PCYC pursuant to this Section 4 are non-refundable and may not be
credited against any other payments payable by Novo Nordisk to PCYC under this
Agreement. Novo Nordisk shall notify PCYC in writing as promptly as practicable
after the achievement of each of the Non-[**] Milestone Events by Novo and/or
any of its Affiliates and/or Sublicensees, and in any event shall notify PCYC in
writing no more than [**] days after any such achievement of any Non-[**]
Licensed Product Milestone Event or any Annual Net Sales Non-[**] Milestone
Event. PCYC shall invoice Novo Nordisk for the Non-[**] Milestone Event fees
according to Novo Nordisk invoicing template attached hereto as Appendix B.
Section 4.05    . Non-[**] Licensed Product Royalties. (a) Novo Nordisk shall
pay to PCYC a royalty rate of [**] percent ([**]%) (“Non-[**] Royalty Rate”) on
annual Net Sales of each Non-[**] Licensed Product during the Non-[**] Royalty
Term (defined below)
(b) Subject to Section 4.05(c), Novo Nordisk’s obligation to pay royalties for a
Non-[**] Licensed Product shall continue on a country-by-country and Non-[**]
Licensed Product-by- Non-[**] Licensed Product basis until the earlier of (x)
[**] or (y) [**] years from First Commercial Sale of the first Non-[**] Licensed
Product to be sold in such country (the “Non-[**] Royalty Term”).
(c) If after [**], there exists a competitor product that contains the PCYC
Excipient and that product achieves at least an average of [**] percent ([**]%)
market share over a [**] period within the applicable [**] market segment in a
given country, then the Non-[**] Royalty Rate payable for Net Sales of such
Non-[**] Licensed Product in such country shall be [**]% ([**] percent) of
annual Net Sales in such country until the expiry of the Non-[**] Royalty Term.
(d) Upon expiry of such Non-[**] Royalty Term, Novo Nordisk’s obligations to pay
royalties on such Non-[**] Licensed Product in such country shall cease and Novo
Nordisk shall have a fully

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


16
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

paid up royalty free non-exclusive license under the Licensed Intellectual
Property for such Non-[**] Licensed Product in such country.
(e) Third Party Payments. In the event Novo Nordisk is required to obtain one or
more non-exclusive licenses in accordance with Section 2.04 with respect to a
Non-[**] Licensed Product, [**] percent ([**]%) of the royalties which Novo
Nordisk actually pays to such Third Party for any such non-exclusive license
during a Calendar Quarter may be credited against the royalties otherwise
payable by Novo Nordisk to PCYC under this Article 4 for such Calendar Quarter,
provided that such credits shall not reduce the royalty rate below [**]% ([**]
percent).
(f) Novo Nordisk Exclusivity Option. After expiration of the Non-[**] Royalty
Term for a Non-[**] Licensed Product in a country, Novo Nordisk has the sole
option to retain an exclusive right to use Licensed Know-How for manufacture of
the Non-[**] Licensed Product for use and sale in the Field in that country in
exchange for a royalty of [**] percent ([**]%) of annual Net Sales of the
Non-[**] Licensed Product in the country. If Novo Nordisk does not exercise its
option on or before the date that is [**] days prior to the termination of the
Non-[**] Royalty Term for a Non-[**] Licensed Product in a country, PCYC may
license the PCYC Know-How to Third Parties for use in the manufacture of
products for use and sale in the Field (except any [**] if and for so long as
Novo Nordisk holds an exclusive license for the [**] Licensed Product under
Section 4.03(f)) in the country without being in breach of this Agreement.
Section 4.06    . Wire Transfer. All payments to be made by Novo Nordisk to PCYC
under this Agreement shall be made in US dollars by wire transfer from Novo
Nordisk to the bank account of PCYC set forth in Appendix B.
Section 4.07    . Payments and Reports.
(a)    Within [**] days following the end of each Calendar Quarter, Novo Nordisk
shall report and pay applicable royalties to PCYC on Net Sales of all Licensed
Products in such Calendar Quarter. Each such payment shall be accompanied by a
statement of Net Sales for the Calendar Quarter and the calculation of royalties
payable hereunder by Licensed Product. All milestone fees, royalties and all
other amounts which are overdue under this Agreement will bear interest at the
rate of [**] per month from the date due through the date of payment.
(b)    During the Term and for [**] years thereafter, Novo Nordisk shall keep
(and cause its Affiliates and Sublicensees to keep) complete and accurate
records pertaining to the sale or other disposition of Licensed Product(s) in
sufficient detail to permit PCYC to confirm the accuracy of royalties due
hereunder. During the Term and for [**] years thereafter, PCYC shall have the
right to appoint one international accounting firm from the group of
PriceWaterhouseCoopers, Deloitte, Ernst & Young, and KPMG, or if one of the
aforementioned firms ceases to exist, another auditor reasonably approved by
Novo Nordisk (“Auditor”) to audit the relevant Net Sales records of Novo
Nordisk, its Affiliates and Sublicensees (as applicable) to verify the accuracy
of the relevant Net Sales report and royalties payable, by inspection of
relevant books of accounts and records. PCYC’s audit right under this Section
4.05 may not be exercised more than once every two (2) years and once a
particular calendar year or period is audited, it may not be re-audited. Such
Audit is subject to the following terms:

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


17
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

i.
prior to inspecting any accounts and records, the Auditor must enter into a
confidentiality agreement with Novo Nordisk;

ii.
Novo Nordisk and its Affiliates shall make their books and records available for
inspection by the Auditor solely to verify the accuracy of relevant Net Sales
report and royalties payable;

iii.
PCYC shall give at least [**] calendar days prior written notice to Novo Nordisk
of when the Auditor shall visit Novo Nordisk and its Affiliates, provided that
such visit may not be conducted in the month of January;

iv.
Novo Nordisk and its Affiliates shall give access to the Auditor to the relevant
books and records during regular business hours; and while inspecting such
accounts and records, the Auditor must abide by all of Novo Nordisk’s reasonable
rules and regulations;

v.
the Auditor shall prepare and deliver to each Party a report setting out its
findings no later than [**] days after the audit has been completed (“Auditor
Report”) and Auditor will first provide a draft of the Auditor Report to Novo
Nordisk to permit Novo Nordisk to review and clarify any issues or questions
with Auditor;

vi.
any Auditor Report shall set forth the finding of the Auditor in relation to
whether an over or under payment has occurred, and if so, the amount thereof and
shall disclose additional information regarding data in books and records
inspected

vii.
any Auditor Report shall be deemed Confidential Information of Novo Nordisk; and

viii.
PCYC shall bear the audit costs, except where the audit shows that Novo Nordisk
has underpaid PCYC by more than [**] of the total amount due for a Calendar
Year, in which case Novo Nordisk shall pay for PCYC’s reasonable and
documentable audit costs; and PCYC shall indemnify and hold Novo Nordisk
harmless from any Losses resulting from any negligence or any other act or
omission on the part of the Auditor’s inspecting and auditing records and
accounts under this Section.

(c)    If there has been an underpayment, Novo Nordisk shall pay to PCYC the
underpayment due, together with interest calculated in the manner provided in
Section 4.05(a), within [**] calendar days of its receipt of the Auditor’s
report. In the case of overpayment by Novo Nordisk, Novo Nordisk may, at its
option, offset any future royalty payments payable to PCYC by the amount of
overpayment, or it may request reimbursement from PCYC within [**] days of its
receipt of the Auditor’s report.
(d)    Upon the expiration of [**] calendar years following the end of any
Calendar Quarter, the report or calculation of any sums payable under this
Agreement by Novo Nordisk with respect to such Calendar Quarter will be binding
and conclusive upon PCYC, and Novo Nordisk will be released from any liability
or accountability with respect to such report or calculation and any payments
made thereto.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


18
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

Section 4.08    . PCYC Change of Control. Upon the occurrence of a PCYC Change
of Control, Novo Nordisk may, in its sole discretion, terminate or suspend all
reporting obligations of Novo Nordisk to PCYC under Section 3.02.
ARTICLE 5    
INTELLECTUAL PROPERTY
Section 5.01     Prosecution of Licensed Intellectual Property. Subject to the
provisions of this Section 5.01, PCYC, at its sole discretion and expense, will
prosecute and determine the strategy of prosecution of the PCYC Patents.
(a)     PCYC shall, at least twice in each calendar year and at minimum
intervals of six (6) months, during the Term provide Novo Nordisk with a list of
PCYC Patents providing relevant filing, priority, and status information,
beginning on the date that is six (6) calendar months following the Effective
Date.
(b)     PCYC shall provide Novo Nordisk with timely notification regarding any
information it discovers during the Term that may be reasonably considered to
adversely impact the validity, enforceability, scope or term of any PCYC Patent.
(c)     If requested by Novo Nordisk, PCYC shall timely provide Novo Nordisk
with copies of all material correspondence from any Patent Authority regarding
Licensed Patents.
(d)     PCYC shall provide Novo Nordisk with a copy of any proposed filing with
any Patent Authority in connection with proceedings before any Patent Authority
that could, upon submission and entry into the record, materially limit coverage
of the PCYC Excipient by a PCYC Patent in any country and shall provide to Novo
Nordisk a reasonable opportunity (at least 10 calendar days) to comment on any
such proposed filing with respect to such PCYC Patents, which comments PCYC
shall consider in good faith.
(e)     If PCYC elects to discontinue prosecution or maintenance of any PCYC
Patent covering the PCYC Excipient in any country, PCYC shall so advise Novo
Nordisk in writing at least [**] calendar days in advance of such discontinuance
and, if requested by Novo Nordisk, shall discuss with Novo Nordisk PCYC’s
reasons for such discontinuance. If requested by Novo Nordisk and at Novo
Nordisk’s cost, PCYC will take action to prevent such abandonment of such PCYC
Patent.
(f) PCYC shall reasonably cooperate with Novo Nordisk, as mutually agreed from
time to time, to facilitate filing, prosecution, or maintenance of Novo Nordisk
Intellectual Property relating to the PCYC Excipient.
Section 5.02    . Enforcement of Licensed Intellectual Property.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


19
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

(a)    Each Party shall promptly report in writing to the other Party during the
Term (i) any known or suspected infringement of, or unauthorized use of, any of
the Licensed Intellectual Property or (ii) any certification filed pursuant to
21 U.S.C. § 355(b)(2)(A) (or any amendment or successor statute thereto)
claiming that any Patent Rights within Licensed Intellectual Property is invalid
or otherwise unenforceable, or that infringement will not arise from the
manufacture, use, import, offer for sale, or sale of a product by a Third Party,
and shall provide the other Party with all available evidence supporting such
known or suspected infringement, in all cases under clause (i) or (ii) of this
paragraph (a) solely as and to the extent the infringing product infringes the
Licensed Intellectual Property by virtue of the presence of a compound as an
excipient in such product at a concentration sufficient to serve as a functional
excipient for, or stabilize or preserve, an active ingredient that is Novo
Nordisk API but at a concentration insufficient for the compound to function as
an active ingredient in such product (any such infringing product, an
“Infringing Excipient-Containing Product”).
(b)    As between PCYC and Novo Nordisk, PCYC shall have the first right but no
obligation to enforce and/or defend the Licensed Intellectual Property against
an Infringing Excipient-Containing Product. After receiving notice of (i) an
infringement or a lawsuit seeking a declaratory judgment of non-infringement of
a PCYC Patent with respect to an Infringing Excipient-Containing Product, or
(ii) notification by Novo Nordisk that it desires to initiate and/or conduct a
legal action to enforce and/or defend the Licensed Intellectual Property against
an Infringing Excipient-Containing Product, PCYC shall decide if it shall
institute legal action to enforce and/or defend the Licensed Intellectual
Property and shall, to the extent such notice is reasonably practicable, notify
Novo Nordisk of its decision within [**] days of receiving such notice, or [**]
days before the time limit, if any, set forth in the appropriate laws and
regulations for the filing of such actions, whichever comes first (“Notification
Deadline”). If PCYC fails to institute legal action to enforce and/or defend the
Licensed Intellectual Property by the Notification Deadline, then Novo Nordisk
shall have the right, but not the obligation, initiate and conduct such legal
action. If PCYC does institute such legal action but desires at any point in
such legal action to cease to continue with such action, then PCYC will provide
a reasonable written notice to Novo Nordisk prior to discontinuing such action
and Novo Nordisk shall then have the right, but not the obligation, to continue
such legal action.
(c) In the event Novo Nordisk initiates and/or conducts any legal action to
enforce and/or defend the Licensed Intellectual Property against an Infringing
Excipient-Containing Product, PCYC shall provide Novo Nordisk with all
reasonably requested assistance in such legal action; provided that Novo Nordisk
reimburses the out-of-pocket expenses incurred by PCYC in providing such
assistance. PCYC shall have the right to join, at its own expense, any such
legal action and to be represented in such action by its own counsel. If PCYC is
required under any law to join any such legal action initiated by Novo Nordisk
pursuant to Section 5.03(b) or if the failure of PCYC to be a Party to such
suit, action, or proceeding would in the opinion of counsel to Novo Nordisk risk
dismissal thereof, PCYC shall execute all papers and perform such other acts as
may be reasonably required to permit the litigation to be initiated or conducted
(including initiating a suit before a court or tribunal at Novo Nordisk’s
request or permitting Novo Nordisk to initiate a legal action under this Section
in the name of PCYC and Novo Nordisk), and Novo Nordisk shall reimburse PCYC for
its reasonable expenses relating to its joining thereto and participation
therein. If PCYC is required to be joined as a Party in any such action, then
upon the request of Novo Nordisk, PCYC shall waive any objection to such joinder
on the grounds of personal jurisdiction, venue, or forum non conveniens.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


20
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

(d) The Party enforcing and/or defending the Licensed Intellectual Property
against an Infringing Excipient-Containing Product shall conduct such legal
action in a way that shall not have a material adverse impact on the other
Party’s interests in the Licensed Intellectual Property. The Party enforcing
and/or defending the Licensed Intellectual Property against an Infringing
Excipient-Containing Product may enter into any settlement, consent judgment, or
other voluntary final disposition of any action contemplated by this Article 5
without the other Party’s prior consent, provided that (i) the other Party
receives a general release of any claims against it in such proceeding and is
promptly provided thereafter a copy of such settlement, consent judgment or
other voluntary disposition and (ii) such settlement does not have a material
adverse impact on the other Party’s interests in the Licensed Intellectual
Property or result in a payment or other liability by the other Party to a Third
Party. Any other settlement, consent judgment or voluntary final disposition of
any proceeding under this Section 5.02(d) by the Party enforcing and/or
defending the Licensed Intellectual Property against an Infringing
Excipient-Containing Product shall require the prior written consent of the
other Party, which consent such other Party shall not unreasonably withhold.
Section 5.03    . Monetary Awards. With respect to any suit or action to enforce
and/or defend the Licensed Intellectual Property against an Infringing
Excipient-Containing Product as set forth above, any recovery obtained as a
result of any such proceeding, by settlement or otherwise, shall (x) first be
used to reimburse Novo Nordisk and PCYC, if any, for their reasonable costs and
legal fees incurred in the conduct of such proceedings, and (y) with respect to
any suit or action regarding infringement of Licensed Intellectual Property
involving a Third Party product that competes with the Licensed Product, the
remaining balance from such recovery will be shared as follows: [**].
Section 5.04    . Confidentiality. For any of the disclosure or notification
obligations of the Parties under this Article 5, it is understood that all
information disclosed under such obligations is covered by the provisions of
Article 7, and further that neither Party will be required, by such obligations,
to disclose legally privileged information or information in respect of which
such Party is subject to confidentiality or other contractual obligations to
Third Parties unless required to do so by operation of law.
Section 5.05    . Cooperation in Connection With Legal Proceedings. Each Party
will fully cooperate with and supply all reasonable assistance requested by the
other Party in any legal action conducted pursuant to this Article 5, including
executing any documents and doing other acts reasonably necessary for the Party
involved in the legal proceeding to prevail therein.
ARTICLE 6    
TERM AND TERMINATION
Section 6.01    . Term and Expiration. This Agreement and the term of the
licenses granted herein shall come into force on the Effective Date, or Amended
and Restated Effective Date, as applicable, and unless terminated earlier, this
Agreement and the licenses granted herein shall expire on the date royalties are
no longer payable on any Licensed Product in any country pursuant to Article 4
(the “Term”).
Section 6.02    . Rights on Expiration. After the date royalties are no longer
payable on any Licensed Product in a country, Novo Nordisk shall have a fully
paid-up, irrevocable, non-exclusive license under the Licensed Intellectual
Property to research, develop, make, have made, manufacture,

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


21
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

use, import, export, distribute, sell, offer for sale and otherwise transfer
Licensed Products in the country. Upon the date royalties are no longer payable
in all countries and for all Licensed Products, Novo Nordisk shall have a fully
paid-up irrevocable, worldwide, non-exclusive license for all Licensed Products.
Section 6.03    . Termination for Material Breach. If a Party is in material
breach of its obligations hereunder and the other Party provides written notice
to the breaching Party specifying the nature of such breach, the breaching Party
shall cure such breach within sixty (60) days (including the case of breach of
material payment obligations) after such written notice. If the breaching Party
does not cure such breach within such sixty (60) days after written notice, the
non-breaching Party shall have the right to terminate this Agreement and/or any
licenses granted hereunder, including the right to terminate this Agreement in
its entirety or on a country-by-country basis and/or license-by-license basis,
by giving written notice of termination to the breaching Party.
Section 6.04    . Termination for other Events of Default. If a Party becomes
insolvent, is dissolved or liquidated, files or has filed against it a petition
in bankruptcy, reorganization, dissolution or liquidation or similar action
filed by or against it, is adjudicated as bankrupt, or has a receiver appointed
for its business (any of the preceding events, an “Insolvency Event”), then such
Party shall promptly notify the other Party in writing that such event has
occurred. If any default as specified in the previous sentence is not cured, or
an acceptable plan for such cure is not proposed within one hundred twenty (120)
days after written notice from the defaulting Party to the non-defaulting Party
specifying the nature of the default, the non-defaulting Party shall have the
right to terminate this Agreement and/or any licenses granted hereunder,
including the right to terminate this Agreement in its entirety or on a
country-by-country basis and/or license-by-license basis, by giving written
notice of termination to the defaulting Party. It is the intention of the
Parties that the occurrence of an Insolvency Event in respect of PCYC, will not,
in itself, impact Novo Nordisk’s license under this Agreement.
Section 6.05     Other Termination. Novo Nordisk shall be entitled to terminate
this Agreement (a) at its will for any reason with a written notice period of
[**] calendar days, or (b) immediately, upon termination of the Assignment
Agreement with respect to the Product Class of the [**] Products (as defined in
the Assignment Agreement).
Section 6.06    . Effect of Expiration or Termination. Expiration or termination
of this Agreement shall not relieve the Parties of any obligations accruing
prior to such expiration or termination.
(a)    Upon termination of this Agreement for material breach under Section 6.03
or for insolvency under Section 6.04 or termination of this Agreement by Novo
Nordisk under Section 6.05, the licenses granted by PCYC to Novo Nordisk
pursuant to Article 2 shall terminate. Novo Nordisk shall return or at PCYC’s
request destroy all information that is PCYC Know-How or PCYC confidential
information transferred to Novo Nordisk. In addition, Novo Nordisk shall provide
PCYC with the safety and biocomparability data from pre-clinical testing and
clinical use solely related to the PCYC Excipient and such information will not
include information including Novo Nordisk API or Novo Nordisk CMC processes or
formulations.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


22
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

(b)    Expiration or termination of this Agreement shall not affect a Party’s
ability to seek any other remedies available at law.
Section 6.07    . Return of Information Upon Termination. Upon termination in
accordance with Section 6.03, 6.04 or 6.05, Novo Nordisk shall cause all
documentation transferred to Novo Nordisk to be promptly delivered to PCYC. For
the avoidance of doubt, Novo Nordisk shall have no other obligation to transfer
to PCYC or PCYC any other assets, rights or privileges. Novo Nordisk shall
immediately cease to use the PCYC Know How until it falls into the public domain
without any fault of Novo Nordisk. Notwithstanding the foregoing, each Party and
its Representatives (i) may retain solely for compliance purposes copies of the
Confidential Information of the other Party in order comply with law or
regulation, and (ii) need not destroy electronic archives and backups made in
the ordinary course of business where it would be commercially impracticable to
do so.
Section 6.08    . Sales of Licensed Products. Upon termination in accordance
with Section 6.03, 6.04 or 6.05, Novo Nordisk shall have the right, but not the
obligation, for a period of [**] days following such early termination of this
Agreement, to use or sell any Licensed Products in its or its Affiliates’ or
Sublicensees’ inventory as of the date of early termination of this Agreement.
Such sales shall be treated as Net Sales and provisions of Section 4.03 shall
apply. Following such one hundred twenty day period, Novo Nordisk, its
Affiliates and Sublicensees shall have no further right to use or sell Licensed
Products and shall cease all use or sales of Licensed Products. Novo Nordisk’s
obligation to pay a Know-How Royalty Rate to PCYC on Net Sales of Licensed
Product pursuant to Section 4.03 shall survive any termination of this Agreement
for convenience by Novo Nordisk under Section 6.05.
Section 6.09    . Survival. Any provision of this Agreement that is expressly
provided to survive termination, any accrued obligation and the provisions of
Articles 1, 2.05 (solely with respect to any license to PCYC Excipient
Manufacturing Improvement or information disclosed under Section 3.03(b), which
license arose during the Term), 4.05, 6.02, 6.06, 6.07, 6.08, 6.09, 7, 8.05,
8.06, and 9 shall survive the expiration or termination of this Agreement.
ARTICLE 7    
CONFIDENTIALITY, PUBLICITY AND DISCLOSURE
Section 7.01    . Confidentiality Obligation.
(a)    Each Party agrees to, and will cause their respective officers,
directors, employees, accountants, counsel, consultants, advisors and agents to
not publish or otherwise disclose, and to not use for any purpose other than
performing its obligations or exercising the rights granted to it under this
Agreement, any Confidential Information of the other Party.
(b)    Disclosure of Confidential Information of the other Party shall not be
precluded, if such disclosure is compelled by regulatory, judicial or
administrative process or by other requirements of applicable law or regulation;
provided, however that to the extent it may legally do so, the receiving Party
that discloses Confidential Information pursuant to this Section 7.01(b) shall
first have given notice to the disclosing Party to the extent permitted by
applicable law to do so and made a reasonable effort to obtain a protective
order or similar protection requiring that the information or documents so
disclosed be used only for the purposes required. If such order or other remedy
is not obtained, or the other Party waives compliance with the provisions of
this Agreement, then such Party shall only

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


23
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

disclose that portion of the Confidential Information which it is advised by
counsel that it is legally required to so disclose and shall use reasonable
efforts to obtain reliable assurance (at the other Party’s sole cost and
expense) that confidential treatment will be accorded the Confidential
Information so disclosed. Without limiting the generality of the foregoing, the
Parties shall consult with each other on the provisions of this Agreement to be
redacted in any filings made by either Party with the U.S. Securities and
Exchange Commission or foreign counterpart or as otherwise required by law.
(c)    For clarity, it is understood that pursuant to this Section 7.01(b), each
Party may disclose the terms of this Agreement (and on a need-to-know basis as
provided below, other Confidential Information received from the other Party) to
(i) actual or potential lenders or investors of such Party, (ii) actual or
potential acquirors of such Party, (iii) actual or potential strategic partners
that are or may be a licensee of Licensed Intellectual Property or other
intellectual property of the disclosing Party, (iv) its legal, accounting, tax
and other advisors, and (v) other parties with the prior written consent of Novo
Nordisk, such consent not to be materially withheld, in each case on a
need-to-know basis and who are bound to obligations of confidentiality and
non-use substantially equivalent in scope to those set forth in this Article 7.
(d)    The confidentiality obligations of this Section shall remain in effect
beyond any termination or expiration of this Agreement for a period of [**]
years.
Section 7.02    . Prior Agreements. The Parties agree that the Confidentiality
Agreement between Novo Nordisk A/S and PCYC is hereby terminated, provided that
the confidentiality provisions in the Confidentiality Agreement shall govern
confidential information exchanged under that agreement prior to the Effective
Date.
Section 7.03     Announcements and Publicity. (a) Except as expressly permitted
in this Agreement, neither Party shall issue any public announcement, press
release or other public disclosure regarding this Agreement or its subject
matter, nor use the name of the other Party in any publicity, advertising or
announcement, without the other Party’s prior written consent, except for any
such disclosure that is, in the opinion of counsel to the Party proposing to
make such disclosure, required by law or the rules or regulations of the U.S.
Securities and Exchange Commission or of a stock exchange on which the
securities of such Party are listed.
(b) Notwithstanding the foregoing paragraph (a), at its sole discretion, Novo
Nordisk may decide upon any publication strategy, or publish any information,
with respect to its development or commercialization of the Licensed Product(s),
provided that nothing in this paragraph (b) shall limit or prevent any
disclosure permitted under the foregoing paragraph (a).
ARTICLE 8    
REPRESENTATIONS, WARRANTIES, COVENANTS AND DISCLAIMERS
Section 8.01    . Representations and Warranties. Each Party, on behalf of
itself and its Affiliates, hereby represents and warrants to the other Party as
follows:
(a)    it is a corporation duly organized and validly existing under the laws of
the jurisdiction in which it is incorporated;

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


24
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

(b)    it has the corporate and legal right, title, authority and power to enter
into this Agreement;
(c)    it has taken all necessary action to authorize the execution, delivery
and performance of this Agreement;
(d)    upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of it, enforceable in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and
(e)    the performance of its obligations under this Agreement will not conflict
with or result in the breach of any agreements, contracts or other arrangements
to which it is a Party.
(f)    it is not engaged in any litigation or arbitration, or in any dispute
reasonably likely to lead to litigation, arbitration or other proceeding, which
would materially affect the validity of this Agreement or its ability to fulfill
its obligations under this Agreement.
Section 8.02    . Further Representations and Warranties of PCYC. PCYC hereby
represents and warrants to Novo Nordisk as follows:
(a)    PCYC Controls the PCYC Patents and PCYC Know-How, (i) PCYC has the full
right and power to grant the licenses set forth herein and (ii) there are no
agreements, assignments, restrictions, liens, encumbrances, disputes,
proceedings or claims relating to, affecting or limiting PCYC’s rights with
respect to the PCYC Patents and PCYC Know-How that conflict with or are
inconsistent with the provisions of this Agreement;
(b)    Appendix A identifies all of the pending patent applications and
unexpired patents that are PCYC Patents in the U.S., Europe or Japan and that
are Controlled by PCYC as of the Effective Date (such PCYC Patents, the “Major
PCYC Patents”) and to the best of PCYC’s knowledge after due and careful
inquiry, Appendix A identifies all of the pending patent applications and
unexpired patents that are Controlled by PCYC other than Major PCYC Patents;
(c)    as of the Effective Date, (i) each of the Major PCYC Patents and (ii) to
the best of PCYC’s knowledge after due and careful inquiry, each of the PCYC
Patents other than Major PCYC Patents in Appendix A, has been duly maintained
and has not been held invalid or unenforceable by final decision of a court of
competent jurisdiction from which no appeal was or could have been taken;
(d)    as of the Effective Date, (i) none of the Major PCYC Patents set forth in
Appendix A and (ii) to the best of PCYC’s knowledge after due and careful
inquiry, none of the PCYC Patents other than Major PCYC Patents is subject to a
pending interference action, opposition action, re-examination proceeding,
litigation or other similar action by a Third Party challenging such patents or
patent applications, or has been abandoned, or has been asserted to be invalid
or unenforceable in a communication to PCYC or is subject to any inventorship
proceeding or dispute;

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


25
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

(e)    to the best of PCYC’s knowledge as of the Effective Date, the Licensed
Intellectual Property is not the subject of an ongoing unauthorized use,
infringement or misappropriation by a Third Party;
(f)    to the best of PCYC’s knowledge after due and careful inquiry as of the
Effective Date, PCYC has not received written notification that the Licensed
Intellectual Property infringes the Patent Rights or other intellectual property
rights of any Third Party; and
(g)    to the best of PCYC’s knowledge after due and careful inquiry as of the
Effective Date, PCYC has informed Novo Nordisk of all material information it
Controls, or has made available to Novo Nordisk during Novo Nordisk’s due
diligence investigation all material information within PCYC’s Control, that may
affect the validity, scope, term or enforceability of the PCYC Patents.
(h)     as of the Effective Date, the Assignment Agreement is in full force and
effect with respect to the [**] Products (as defined therein), true and complete
copies thereof have been provided to Novo Nordisk and no event has occurred
which (by the giving of notice or the passing of time or both) would (i)
constitute a material breach or Default by PCYC, (ii) permit early termination
by Celera, or (iii) result in PYCY's assignment of Celera Intellectual Property
relating to the [**] Products to Celera (as defined therein)
Section 8.03    . Covenants of PCYC and Novo Nordisk. PCYC hereby covenants with
Novo Nordisk that:
(e)    PCYC shall not during the Term enter into any agreements, contracts or
other arrangements that would conflict with, or prevent it from meeting, its
obligations under this Agreement or adversely impact Novo Nordisk’s rights under
this Agreement.
(f)    The Parties acknowledge and agree that (x) subject to the last sentence
in this Section 8.03(b) with respect to Sublicenses, to the extent permitted by
governing law, PCYC may (in its sole discretion) terminate this Agreement in its
entirety, in the event Novo Nordisk or one of its Affiliates or Sublicensees
challenges, directly or indirectly, the validity, enforceability and/or scope of
any claim within the PCYC Patents in a court or other governmental agency of
competent jurisdiction, and (y) any such termination by PCYC shall be deemed a
termination for convenience by Novo Nordisk under Section 6.05 of this
Agreement. Novo Nordisk shall ensure that any Sublicense it enters into with any
sublicensee includes a provision that permits Novo Nordisk (in its sole
discretion) to terminate such sublicense in the event such sublicensee
challenges, directly or indirectly, the validity, enforceability and/or scope of
any claim within the PCYC Patents in a court or other governmental agency of
competent jurisdiction, and in such event, Novo Nordisk shall promptly terminate
such Sublicense promptly upon a written request from PCYC. If Novo Nordisk
promptly terminates such Sublicense then PCYC shall not have the right to
terminate this Agreement.
(g)     Novo Nordisk agrees that neither it nor its Affiliates shall infringe or
misappropriate any Licensed Intellectual Property, by making, using, offering
for sale, selling or importing any product containing a PCYC Excipient in
violation of the licenses granted to Novo Nordisk under this Agreement. If Novo
Nordisk determines that its Sublicensee infringes or misappropriates any of such
Licensed Intellectual Property, Novo Nordisk shall promptly terminate such
Sublicensee’s license under all of such Licensed Intellectual Property.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


26
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

(h)    To the extent relevant for the performance of a Party’s obligations under
this Agreement, each Party shall comply with all laws, regulations and rules
relating to the Party’s development, commercialization or manufacture of PCYC
Excipient or Licensed Products under this Agreement, including compliance by
Novo Nordisk on tax withholding from any payments to PCYC if required to do so
under applicable law.
(e)    PCYC shall (i)not breach the Assignment Agreement to the extent the
breach would allow Celera to terminate the Assignment Agreement in any way that
would adversely affect the rights or increase the payment obligations of Novo
Nordisk under this Agreement; (ii) provide prompt notice to Novo Nordisk of any
notice PCYC receives of alleged breaches of the Assignment Agreement or any
event that would allow Celera to terminate the Assignment Agreement in any way
that would adversely affect the rights of Novo Nordisk under this Agreement; and
(iii) PCYC shall not amend, modify or terminate the Assignment Agreement in any
way that would adversely affect the rights, payment obligations and license
granted to Novo Nordisk under this Agreement without the prior written consent
of Novo Nordisk.


Section 8.04    . Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION AND EXTENDS NO WARRANTY
OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OR VALIDITY
OF ANY PATENT RIGHTS, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE
PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without limiting the generality of
the foregoing, each Party expressly does not warrant the successful development,
manufacture or commercialization of the Licensed Product.
Section 8.05     Indemnification. (a) Novo Nordisk agrees to indemnify, defend
and hold harmless PCYC and its Affiliates against any and all claims, costs,
expenses, damages and liabilities, including reasonable attorney’s fees
(“Losses”), to which PCYC or its Affiliates may become subject as a result of
any claim, demand, action or other proceeding by any Third Party arising out of
the research, development, manufacture, use, import, export, sale, offer for
sale, and any transfer of Licensed Product by Novo Nordisk, its Affiliates
and/or Sublicensees, except that the foregoing obligation of indemnification
shall not apply to the extent such Losses result from (i) the negligence or
willful misconduct of PCYC; (ii) breach of this Agreement by PCYC; (iii) any
claim by a Third Party alleging that the grant of rights by PCYC to Novo Nordisk
under this Agreement violates or conflicts with the terms of any license or
other grant of rights by PCYC to such Third Party; or (iv) any claims by a Third
Party alleging infringement of Third Party Intellectual Property rights by
virtue of any manufacture, use, importation or sale of the PCYC Excipient that
occurs in connection with (X) the supply to Novo Nordisk of the PCYC Excipient,
subject to any terms of a supply agreement to be entered into between the
Parties or (Y) the exercise of the license granted to Novo Nordisk under Section
2.01 of this Agreement, provided that Novo Nordisk shall indemnify PCYC for [**]
percent ([**]%) of Losses under this subsection (a)(iv) and, to the extent the
amount of [**] percent ([**]%) of Losses (such amount, the “Loss Allocation
Amount”) would, if deducted from royalty payments paid to PCYC under Section
4.03, reduce the royalty payments below [**]%, Novo Nordisk shall indemnify PCYC
for the portion of the Loss Allocation Amount that exceeds royalty payments of
[**]%.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


27
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

(b) Conduct of Claims. The Party seeking an indemnity (the “First Party”) shall
(i) fully and promptly notify the other Party (the “Indemnifying Party”) of any
claim or proceedings, or threatened claim or proceedings for which the First
Party may assert indemnification from the Indemnifying Party pursuant to this
clause (c). The First Party will permit the Indemnifying Party and its
insurer(s), at the Indemnifying Party’s expense, to take full control of such
claim or proceedings, with counsel of the Indemnifying Party’s choice, provided
that the Indemnifying Party shall reasonably and regularly consult with the
First Party in relation to the progress and status of such claim or proceedings,
and the First Party may participate in the defense of such claim or proceeding
using counsel of its own choice at the First Party’s expense. The First Party
will reasonably co-operate with the Indemnifying Party in the investigation and
defense of such claim or proceedings at the Indemnifying Party’s expense and
will take reasonable steps to mitigate any loss or liability in respect of any
such claim or proceedings. The Indemnifying Party may settle a claim or
proceeding on terms which provide only for monetary relief and includes a
general release of the First Party and does not include any admission of
liability or impose any obligation on the First Party. Save as aforesaid,
neither the Indemnifying Party nor the First Party shall acknowledge the
validity of, compromise or otherwise settle any claim or proceeding without the
prior written consent of the other, which shall not be unreasonably withheld,
conditioned or delayed.
Section 8.06     Limited Liability. EXCEPT FOR LIABILITY FOR BREACH OF SECTION 7
(CONFIDENTIALITY) AND WITHOUT PREJUDICE TO THE OBLIGATION OF EITHER PARTY TO
INDEMNIFY THE OTHER IN RESPECT OF CLAIMS BY A THIRD PARTY UNDER THIS SECTION 8,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR OTHER INDIRECT DAMAGES IN CONNECTION WITH
THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; PROVIDED, HOWEVER THAT THIS
SECTION 8.06 SHALL NOT BE CONSTRUED TO LIMIT DAMAGES AWARDED SPECIFICALLY IN
RESPECT OF EITHER PARTY’S GROSS NEGLIGENCE OR WILLFULLY WRONGFUL CONDUCT.
ARTICLE 9    
MISCELLANEOUS
Section 9.01    . Assignment. This Agreement may not be assigned by either Party
without the prior written consent of the other Party, provided that either Party
may assign this Agreement (i) to any of its Affiliates without the prior written
consent of the other Party provided that such Party shall remain liable and
responsible to the other Party for the performance and observance of all such
duties and obligations by such Affiliate , or (ii) to a successor to or
purchaser of all or substantially all of the assets of the assigning Party and
its Affiliates related to the subject matter of this Agreement, so long as the
assignee agrees in writing to assume all of the rights and obligations of the
assigning Party under this Agreement. The assigning Party shall give the other
Party prompt written notice of any such proposed assignment. Any assignment
which is not consistent with, or in contravention of, this Section 9.01 shall be
null and void and of no effect.
Section 9.02    . Relationship between the Parties. Nothing in this Agreement is
intended to create or shall be deemed to constitute a partnership, agency or
joint venture relationship between the Parties or their Affiliates,
sublicensees, contractors or licensees.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


28
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

Section 9.03     Rights in Bankruptcy. The occurrence of an Insolvency Event in
respect of PCYC, will not, in itself, impact either Party’s license under this
Agreement, nor adversely impact the right of PCYC to receive royalties or
milestones. All rights and licenses granted under or pursuant to this Agreement
by a Party to the other Party are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under the U.S. Bankruptcy Code. The Parties
agree that each Party, as licensee of such rights under this Agreement, shall
retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against a Party under the U.S.
Bankruptcy Code (the “Party subject to such proceeding”), the other Party (the
“non-subject Party”) shall be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property, shall be promptly delivered to the non-subject Party
(i) upon any such commencement of a bankruptcy proceeding upon the non-subject
Party’s written request therefor, unless the Party subject to such proceeding
elects to continue to perform all of its obligations under this Agreement, or
(ii) if not delivered under (i) above, following the rejection of this Agreement
by or on behalf of the Party subject to such proceeding upon written request
therefore by the non-subject Party. Novo Nordisk agrees that in consideration of
the rights granted under the license set forth in Section 2.01 and PCYC’s other
obligations under this Agreement, it will pay to PCYC all royalty and milestone
payments which would have been payable under this Agreement by Novo Nordisk in
respect of the exercise of its rights under the license granted in this
Agreement. The provisions of this Section 9.03 are without prejudice to any
rights that a Party may have arising under any applicable insolvency statute or
other applicable law.
Section 9.04     Patient Protection and Affordable Care Act. PCYC and Novo
Nordisk agree that upon the written request of Novo Nordisk the Parties will in
good faith initiate negotiations and use reasonable efforts to agree to and
enter an amendment to this Agreement no later than ninety (90) calendar days
after PCYC’s receipt of notice hereunder, incorporating contractual provisions
adequately reflecting Subtitle A of Title VII Biologics Price Competition and
Innovation of the Patient Protection and Affordable Care Act. In particular, the
Parties will amend this Agreement in a manner reasonably intended to enable Novo
Nordisk to respond in a satisfactory and timely manner to any biosimilar
applications and patent proceedings of said Act under Subtitle A of Title VII
Biologics Price Competition and Innovation relating to Licensed Product,
including obligations on PCYC to cooperate and provide information as reasonably
required by Novo Nordisk and at [**]; provided, however, that in no event shall
any amendment include any amendment to [**] of this Agreement.
Section 9.05    . Use of Names, Trade Names and Trademarks. Except as provided
herein, nothing contained in this Agreement shall be construed as conferring any
right on either Party to use in advertising, publicity or other promotional
activities any name, trade name, trademark or other designation of the other
Party, including any contraction, abbreviation or simulation of any of the
foregoing, unless the express written permission of such other Party has been
obtained.
Section 9.06    . Force Majeure. If either Party is prevented or delayed in the
performance of any of its obligations under this Agreement by force majeure, and
if such Party gives written notice thereof to the other Party specifying the
matters constituting force majeure, together with such evidence as it can
reasonably give and specifying the period for which it is estimated that such
prevention or delay will continue, then the Party shall be excused from the
performance of its obligations or the punctual performance thereof as the case
may be as from the date of such notice for so long as such

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


29
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

cause of prevention or delay shall continue. For the purpose of this Agreement,
“force majeure” shall be deemed to be any cause affecting the performance of
this Agreement arising from or attributable to acts, events, omissions or
accidents beyond the reasonable control of the Party affected by it including
acts of God, industrial disputes of any kind, war declared or undeclared, civil
disturbance, acts or omissions of government or other competent authority, fire,
lightning, explosion or flood.
Section 9.07    . Disputes Relating to this Agreement. For all matters under
this Agreement, the Parties hereby agree that any dispute that cannot be solved
amicably shall first be referred to a senior executive of PCYC and a senior
executive of Novo Nordisk. If any such matter has not been resolved within
thirty days of such referral to the senior representatives, or if a Party
believes such matter will not be resolved within such thirty-day period, either
Party may proceed as it may determine in accordance with Section 9.08.
Section 9.08    . Governing Law. This Agreement shall be governed in all
respects by the laws of the State of Delaware (without regard to its choice of
law provisions). Any dispute or controversy arising out of this Agreement which
could not have been resolved amicably shall be brought in the Federal court
sitting in Wilmington, Delaware, USA, or if jurisdiction exists, the Delaware
Court of Chancery and each of the Parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. THE PARTIES AGREE THAT THEIR DISPUTES SHALL BE
RESOLVED BY A JUDGE AND EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, ASSERTED BY ONE PARTY
AGAINST THE OTHER PARTY.
Section 9.09    . Specific Enforcement. Each Party hereto acknowledges that the
remedies at law of the other Party for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any Party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available, including
applicable courts of law.
Section 9.10    . Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each Party, or in the case of a waiver,
by the Party against whom the waiver is to be effective. No failure or delay by
any Party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
Section 9.11    . Entire Agreement. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the Parties with respect to the subject matter of this
Agreement.

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


30
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

Section 9.12     Notices. All notices or other communication hereunder shall be
in writing and in the English language and shall be deemed to have been duly
given if delivered personally, faxed with receipt acknowledged (and with a
confirmation copy also sent by registered mail, return receipt requested) or
delivered by a recognized commercial courier service with receipt acknowledged,
postage prepaid, as follows:
If to Novo Nordisk:            Novo Nordisk Healthcare AG
Thurgauerstrasse 36/38
8050 Zurich
Switzerland
Fax: +    
Attention: Head of Business Development    
            
with a copy to:                Novo Nordisk A/S
Novo Allé 1
DK-2880 Bagsvaerd
Denmark
Fax: +45 44 42 41 35    
Attention: General Counsel


If to PCYC:
Pharmacyclics, Inc.

995 East Arques Avenue
Sunnyvale, California 94085-4521
Attention: Maky Zanganeh, Chief Operating Officer
Facsimile No.: (408) 215-3601


With a copy to:            Pharmacyclics, Inc.
995 East Arques Avenue
Sunnyvale, California 94085-4521
Attention: Richard Love, Vice President, Legal
Facsimile No.: (408) 215-3601
                

or to such other addresses as the addressee may have specified in a notice duly
given to the sender as provided herein. Such notices or other communication will
be deemed effective as of the date so delivered (either personally or by courier
service) or faxed.
Section 9.13    . Severability. If any provision of this Agreement shall for any
reason be held to be invalid or unenforceable, such provision shall be enforced
to the maximum extent permitted by law and the fundamental intentions of the
Parties hereunder, and the remaining provisions hereof shall not be affected,
impaired or invalidated and shall continue in full force and effect.
Section 9.14    . Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. No provision of this Agreement is intended to confer any
rights, benefits, remedies, obligations or liabilities hereunder upon any Person
other than the Parties and their respective successors and assigns

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


31
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

(SIGNATURE PAGE FOLLOWS)

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


32
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the Parties hereto have each caused a duly authorized
officer to sign this Agreement as of the Amended and Restated Effective Date.




Novo Nordisk Health Care AG


By:


/s/ Ole F. Ramsby
------------------------------
Name: Ole F. Ramsby
Title: Member of the Board
Date: June 28, 2013


Novo Nordisk Health Care AG


By:


/s/ Lars Green
------------------------------
Name: Lars Green
Title: Member of the Board
Date: June 28, 2013







Pharmacyclics, Inc.                    
By:                        


/s/ Robert Duggan
------------------------------        
Name:    Robert Duggan            
Title: Chairman & CEO                    
Date: June 28, 2013







[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


33
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1





Appendix A
PHARMACYCLICS PATENT RIGHTS
[**]









[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


34
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

Appendix B


Novo Nordisk A/S’ Invoicing Instructions


[**]

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


35
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1



Appendix C


Novo Nordisk Competitors


[**]

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


36
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1



Appendix D
("PCI-27483 Material Supply")


[**]

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


37
2225569-2

--------------------------------------------------------------------------------

Exhibit 10.1

Appendix E


[**]

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


38
2225569-2